Title: General Orders, 11 February 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Thursday Feby 11th 1779.
Parole Sunderland—C. Signs Bombay—Tirol—


A formal complaint having been lodged with the Commander in Chief against Coll Craige for beating & otherwise ill-treating Caleb Brokaw, an Inhabitant of this State; a Court of Inquiry to examine into the circumstances of the affair will sit on saturday forenoon 10 ôClock at the Court Martial room—The court will consist of Coll Russell as President, Colonels Williams and Butler, Lieutt Colonel Adams and Major Posey Members—They will report a state of facts and their opinion to the Commander in Chief.
Accurate returns of Arms, Accoutrements, Ammunition &c. according to the printed forms which will be deliverd out are to be forthwith made by the commanding officers of regiments to the officers commanding Brigades, who are to have them digested into Brigade returns and transmitted to the Adjutant General. The Officers will advert to the order of the 7th of August last and all Arms, Ammunition &c.—in use at that time or drawn since are to be regularly accounted for.
At a General Court Martial whereof Coll C. Hall was President Feby 6th 1779.
Captain Von Heer, commanding the M.L.D. was tried for, “Exacting without authority money for licencing Sutlers”—The Court are of opinion that Captn Von Heer exacted without authority money for licencing Sutlers, being a breach of Article 5th—section 18th of the rules and articles of war—They are also of opinion that as Captain Von Heer’s conduct might possibly have arisen from a mis-conception of the nature of his office, he shall only be reprimanded in general orders and repay the several sutlers the money he exacted from them.
As the public manner in which Captain Von Heer demanded fees from the sutlers is an argument of his being unconscious that he was committing the most heinous species of extortion, The Commander in Chief acquiesces in the lenient sentence of the Court Martial—He desires that Captain Von Heer will for the future pay stricter attention to his instructions and consider them as the only rule of his conduct which will be approved or condemned only, as he adheres to, or deviates from them.
A course of lectures on Anatomy and the operations of Surgery will commence sometime between the middle & latter end of February instant at or near the camp, so as best to suit the conveniency of those surgeons belonging to the Army who shall attend—A Preliminary lecture will be delivered by Doctor Brown, Physician General to the Middle-Department at the Orderly-Room on tuesday the 16th instant 11 ôclock A.M. on the Theory and Practice of Physic—All regimental surgeons are desired to attend.
